DETAILED ACTION
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 However applicant has not perfected this claim. 
Applicant has not filed certified copies of EP 007816764 as required. 35 U.S.C. 119 (b) (3) 37 CFR 1.55. 
Applicant must submit the certified copy of the application in accordance with MPEP 215 et seq.
In the case of a design application, the certified copy must be filed during the pendency of the application, unless filed with a petition under 37 CFR 1.55(g) together with the fee set forth in 37 CFR 1.17(g), that includes a showing of good and sufficient cause for the delay in filing the certified copy of the foreign application. 
If the certified copy of the foreign application is filed after the date the issue fee is paid, the patent will not include the priority claim unless corrected by a certificate of correction under 35 U.S.C. 255 and 37 CFR 1.323. 
Claim Rejection - 35 USC § 112 
The claim is rejected under 35 U.S.C. 112, (a) and (b), as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The claim is indefinite and not enabling because the precise appearance of the claim cannot be determined for the following reasons:
1)  There are no descriptions of the figures. The absence of figure descriptions makes the application indefinite and non-enabling because it is not possible to determine the relationship of the figures without conjecture. For example FIG. 1.6 is a view of the interior of a container. It is conjectural to interpret this figure as a showing of FIG. 1.1 
2)  See the illustration below. This is a comparison of FIGS. 1.1 and 1.2. It is assumed for this comparison that 1.2 is the top of the container shown in 1.1. 

    PNG
    media_image1.png
    293
    421
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    323
    427
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    283
    272
    media_image3.png
    Greyscale
[AltContent: arrow][AltContent: arrow]
    PNG
    media_image4.png
    213
    221
    media_image4.png
    Greyscale
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: rect][AltContent: rect][AltContent: arrow][AltContent: textbox (A)][AltContent: textbox (A)][AltContent: textbox (A)][AltContent: textbox (A)][AltContent: textbox (A)][AltContent: textbox (A)][AltContent: textbox (A)][AltContent: textbox (B)][AltContent: textbox (B)][AltContent: arrow][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: arrow][AltContent: textbox (C)][AltContent: textbox (C)][AltContent: textbox (A)][AltContent: textbox (1.1)][AltContent: textbox (1.2)]










FIGS. 1.1 and 1.2 show details of one of the corners of the article (used as a representative example) below them. The depiction of the article is inconsistent because the number of features vary when the views are compared. 
In 1.2, there are four line features pointed out and labeled A. It is presumed that these same features are those which are labeled A in FIG. 1.1. However, the 1.1 view shows a number of extra lines. Those are pointed out by unlabeled arrows. The inconsistency makes the drawings non-enabling and indefinite. 
3)  Also in the comparison of 1.1 and 1.2 above, the space between the part marked C and the line pointed out and marked B is inconsistent. In 1.2, there is no space between line B and the part marked C. In 1.1, line B is doubled because presumably it is showing the thickness of the plane forming the lid. Between lines B and the part marked C there 
[AltContent: arrow]
    PNG
    media_image11.png
    53
    49
    media_image11.png
    Greyscale
4)   See the illustration below of FIG. 1.3 and an example detail of the lower left corner of the view. 








As explained above, it is not clear whether this is the bottom view. However for this comparison, 1.3 is conjectured to be the bottom view. Most of the lines shown in this figure cannot be found in any other view to confirm any understanding of the structure/design of the article. 
It is clear from the side views that one of the lines depicts the bottom edge of the bread bin. Another line is understood to depict where the rim of the container meets the sides or the top edge of the side planes. And, there are two small features in the center of both of the long sides that can be found in FIG. 1.1 and the side views. 
But all other lines cannot be understood. The part marked A is understood to depict the four parts found in the middle area of the sides. But the area of these parts under the grey line cannot be understood unless by conjecture. 
A double line has been tinted grey to identify it. The tint covers the space between two lines. The lines are also cannot be understood unless by conjecture.   

Due to these ambiguities in the disclosure, the scope of protection sought by the claim cannot be determined and therefore the claim fails to particularly point out and distinctly claim the subject matter that the applicant regards as the invention and enable a designer of ordinary skill to reproduce the shape and appearance of the claimed design.
To resolve the rejection consider amending the figures by changing non-enabling and indefinite lines to broken line. It would be considered new matter to add new views. Regarding the lack of descriptions, consider stating the angle of view for each figure and describe the relationship of FIG. 1.6 to other figures. Alternatively, consider cancelling the figure. 
If features are changed to broken line, consider adding the following broken line statement after the last figure description and before the claim. 
--The broken lines depict portions of the bread bin that form no part of the claimed design. --
If corrected drawings are submitted in response to this Office action, they must be in compliance with 37 CFR 1.121 (d).  
Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as amended. 
If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. 
Additional replacement sheets may be necessary to show the renumbering of the remaining figures. If all the figures on a drawing sheet are canceled, a replacement sheet is not required. A marked up copy of the drawing sheet (labeled as "Annotated 
All changes to the drawings should be explained in either the drawing amendment or remarks section of the amendment paper. 37 CFR 1.121 (d). A marked-up copy of any amended drawing figure, including annotations indicating the changes made, must be provided with the response. 37 CFR 1.121 (d) (2).
If applicant chooses to amend the drawings and/or specification, the amendment must meet the written description requirement of 35 U.S.C. 112(a). It must be apparent that applicant was in possession of the amended design at the time of original filing. When preparing new or replacement drawings, avoid introducing new matter prohibited by 35 U.S.C. 132 (a) and 37 CFR 1.121 (f).
Each drawing sheet submitted after the filing dale of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121 (d). 
Conclusion
The application is refused under 35 U.S.C. 112 (a) and (b). A response is required in reply to the Office action to avoid abandonment of the application. 
Any reply to this Office action must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant. If the applicant is a juristic entity, the reply must be signed by a practitioner. See 37 CFR 1.33 (b). 
Notes on Correspondence 
Examiners are not approved by the USPTO to initiate international calls. Applicant may contact examiner via email at karen.acker1@uspto.gov to arrange a time to discuss the content of this action. Applicant is advised that no content specific to the application should be included in the email with the exception of the application registration number. 

Power of Attorney
A power of attorney (POA), filed with the USPTO in the specific application is required whether or not attorney has POA authority in foreign IP office. Examiner may not discuss the merits or specifics of a case without a proper POA on file. https://www.uspto.gov/web/forms/sb0080.pdf
Responses to Official USPTO Correspondence
When responding to an official correspondence issued by the USPTO, including refusals, Ex parte Quayle, Notice of Allowance, or Notices of Abandonment consider that the USPTO transacts business in writing. Applicants may submit replies to Office actions in the following manner: 
1)  Online via the USPTO’s Electronic Filing System-Web (EFS-Web) (Registered eFilers only). See:
https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources
2)  By mail: Commissioner for Patents, P.O. Box 1450, Alexandria, VA 22313-1450
For additional information: https://www.uspto.gov/patents-maintaining-patent/reponding-office-actions 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN S ACKER whose telephone number is (571)272-7655.  The examiner can normally be reached on 10 am to 6:30 pm M-F.

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see
http://www.uspto.gov/patents/process/status/private_pair/index.jsp.  
For questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAREN S ACKER/Primary Examiner, Art Unit 2918